 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ADONAI EL-SHADDAI,                     )   Case No. 2:19-cv-03317-RGK-JC
     a.k.a. James Ray Wilkerson,            )
12                                          )   (PROPOSED)
                           Petitioner,      )
13                                          )   ORDER ACCEPTING FINDINGS,
                    v.                      )   CONCLUSIONS, AND
14                                          )   RECOMMENDATIONS OF
     T. FOSS, Warden,                       )   UNITED STATES MAGISTRATE
15                                          )   JUDGE
                          Respondent.       )
16 ________________________________
17
   I.     SUMMARY
18
          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
19
   Habeas Corpus by a Person in State Custody (“Petition”) and accompanying
20
   documents, the submissions in connection with the Motion to Dismiss the Petition,
21
   and all of the records herein, including the October 28, 2019 Report and
22
   Recommendation of United States Magistrate Judge (“Report and
23
   Recommendation”) and petitioner’s Objection to the Report and Recommendation
24
   filed on February 10, 2020.
25
          The Court has made a de novo determination of those portions of the Report
26
   and Recommendation to which objection is made. The Court concurs with and
27
   accepts the findings, conclusions, and recommendations of the United States
28
 1 Magistrate Judge, and overrules petitioner’s objections. Although the Court has
 2 considered and overruled all of petitioner’s objections, the Court further addresses
 3 certain of petitioner’s objections to the Report and Recommendation below.
 4 II.     DISCUSSION
 5         Petitioner contends that the Board of Parole Hearings violated his Sixth
 6 Amendment right to a jury trial when the Board relied on facts not found true by a
 7 jury to deny him parole. (Objection at 9 (citing Cunningham v. California, 549
 8 U.S. 270 (2007)). Petitioner’s invocation of principles discussed in Cunningham is
 9 inapt as such principles have no application to his case. In Cunningham, the
10 Supreme Court held that in California, any additional factfinding to increase a
11 sentence beyond the middle term must be found by a jury beyond a reasonable
12 doubt. Cunningham, 549 U.S. at 293-94. The rule set forth in Cunningham is
13 based on the Sixth Amendment’s jury trial guarantee and the requirement of proof
14 beyond a reasonable doubt contained in the Due Process Clause. See Cunningham,
15 548 U.S. at 281. At his parole hearing, petitioner enjoyed no constitutional right to
16 jury trial or to proof beyond a reasonable doubt. See United States v. Knights, 534
17 U.S. 112, 120 (2001) (“trial rights of a jury and proof beyond a reasonable doubt”
18 inapplicable in post-conviction probation proceedings); United States v. Santana,
19 526 F.3d 1257, 1262 (9th Cir. 2008) (“[t]here is no Sixth Amendment right to a
20 jury trial for post-conviction determinations,” which include parole eligibility
21 determinations); United States v. Huerta-Pimentel, 445 F.3d 1220, 1225 (9th Cir.)
22 (same), cert. denied, 549 U.S. 1014 (2006); compare United States v. Haymond,
23 139 S. Ct. 2369, 2379-80 & n.5 (2019) (federal statute governing revocation of
24 supervised release, authorizing new mandatory minimum sentence based on a
25 judge’s factfinding by a preponderance of the evidence, violated the Due Process
26 Clause and the Sixth Amendment right to jury trial as applied; a jury must find
27 facts that trigger a new sentence).
28         Additionally, the rationale on which Cunningham is based does not apply, as

                                              2
 1 here, to indeterminate sentencing within the permitted sentencing range. See
 2 Blakely v. Washington, 542 U.S. 296, 309 (2004) (“Of course indeterminate
 3 schemes involve judicial factfinding, in that a judge (like a parole board) may
 4 implicitly rule on those facts he deems important to the exercise of his sentencing
 5 discretion. But the facts do not pertain to whether the defendant has a legal right to
 6 a lesser sentence – and that makes all the difference insofar as judicial
 7 impingement upon the traditional role of the jury is concerned.”) (emphasis
 8 original).
 9 III.    ORDERS
10         IT IS HEREBY ORDERED that the Petition is denied on the merits, this
11 action is dismissed with prejudice, the Motion to Dismiss is denied as moot, and
12 Judgment be entered accordingly.
13         IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
14 the Judgment herein on petitioner and on respondent’s counsel.
15         IT IS SO ORDERED.
16
17 DATED: February 14, 2020
18
19                                   ________________________________________
20                                   HONORABLE R. GARY KLAUSNER
                                     UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28

                                              3
